DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
All rejections pertaining to claim 3 are moot because the claim was cancelled in the amendments filed on Feb. 16, 2021.
The rejection of claims 1, 3-6 and 21 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on Feb. 16, 2021.
The rejections of:
Claims 1 and 3-6 under 35 U.S.C. 103 as being unpatentable over Rakesh et al. (WO 2006/011159; published: Feb. 2, 2006; in IDS dated 12/22/17) in view of Depui et al. (US 6,132,771; published: Oct. 17, 2000; of record); and
Claim 21 under 35 U.S.C. 103 as being unpatentable over Depui et al. (US 6,132,771; published: Oct. 17, 2000; of record) in view of Kim et al. 
are hereby withdrawn in response to the Declaration and Remarks filed on Feb. 16, 2021.
	The provisional rejection of claim 21 as being unpatentable over claims 1-9 of copending Application No. 16/768,805, in view of Kim et al. (WO 2014142616; published: Sept. 18, 2014) is hereby withdrawn because the co-pending application has not been issued and the instant application is the earlier-filed.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19 directed to a non-elected without traverse. Claim 19 is a method for preparing a composite tablet preparation of claim 1, wherein the preparation does not require, for example, the mixture of high-viscosity HPMC and low-viscosity HPMC, which is part of the allowability of the instant claims.  Accordingly, claim 19 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Rakesh et al. (WO 2006/011159; of record), teach rabeprazole sodium enteric coated pellets comprising: sugar globules, magnesium oxide light, hydroxyl propyl methyl cellulose 6 cps (binder), talc (glidant), purified water, rabeprazole sodium, sodium hydroxide, eudragit L 30 D55, polyethylene glycol 6000 (limitation of instant claim 1; Example 1, Tables 1-4).  These 
In view of the data presented in the instant specification and the Declaration filed on Feb. 16, 2016, the Applicants have shown that the preparation of instant claim 1 produces an unexpected dissolution rate; i.e., a desirable dissolution rate, wherein, for example, more than 80% at 24 hours.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617